Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted in excerpts from independent claims 1, 4, and 6 (emphasis added):

(From claim 1): “the spark plug is installed at a position where, in a plane perpendicular to an axial direction of a crankshaft of the internal combustion engine through a plug central axis of the spark plug, the first position and the second position are on a same air flow line, or along the plug central axis of the spark plug, the first position recedes from the inner wall surface more than the second position”

(From claim 4): “wherein in a downstream side of the center electrode in the air flow direction, the cylinder head includes a stepped portion protruding from the inner wall surface of a periphery”

(From claim 6): “wherein in a downstream side of the center electrode in an air flow direction flowing between the center electrode and the ground electrode, the cylinder head includes a stepped portion protruding from the inner wall surface of a periphery”

The closest prior art is considered to be Sugiura (JP 2019 125440 A); see the non-final rejection of 24 May 2021. However, the limitations now amended into claim 1 (and previously found in claims 4 and 6) provide sufficient structural specificity to the independent claims to set them apart from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB M AMICK/Primary Examiner, Art Unit 3747